IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00067-CV
 
Catherine Tucker
                                                                      Appellant
 v.
 
John C. McConnell, M.D. and 
Southwest Surgery Center,

                                                                      Appellees
 
 
 

From the 96th District Court
Tarrant County, Texas
Trial Court No. 96-204636-04
 

MEMORANDUM Opinion

 




          Tucker failed to serve an expert
report within the time period, 120 days after the claim was filed, as required
by statute.  Tex. Civ. Prac. & Rem.
Code Ann. § 74.351(a) (Vernon Supp. 2005).  The trial court dismissed
Tucker’s claims against McDonnell and Southwest Surgery upon their motions to
dismiss.  Tucker wanted the trial court, and now this Court, to create an
exception to the deadline by granting her an extension for late filing if the
late filing was “due to mistake/accident in calendaring the time deadline.” 
The trial court properly declined to grant an extension.  We affirm the trial
court’s decision.
          The statute requires that an expert
report must be served within 120 days of the filing of the medical liability
claim.  Tex. Civ. Prac. & Rem. Code
Ann. § 74.351(a) (Vernon Supp. 2005).  There is an opportunity for one
extension of 30 days in which to file a compliant report if a report that is
served is determined to be a good faith but nevertheless deficient report.  Tex. Civ. Prac. & Rem. Code Ann. §
74.351(c) (Vernon Supp. 2005).  The statute provides no opportunity for an
extension if no report is served within 120 days.  If no expert report is
served, the trial court is required, upon the motion to dismiss of the
defendant, to dismiss the case with prejudice.  Tex. Civ. Prac. & Rem. Code Ann. § 74.351(b) (Vernon Supp. 2005).  See Francis v. Select Specialty Hospital, No.
01-04-01186-CV, 2005 Tex. App. LEXIS 9097 (Tex. App.—Houston [1st Dist.] Nov.
3, 2005, no pet.); Vick v. Rangel, No. 04-05-00362-CV, 2005 Tex. App. LEXIS 8196 (Tex. App.—San Antonio Oct. 5, 2005, no pet.); Alvarado v. Alecozay,
No. 06-05-00042-CV, 2005 Tex. App. LEXIS 7484 (Tex. App.—Texarkana Sept. 9,
2005, pet. denied); Mokkala v. Mead, 178 S.W.3d 66 (Tex. App.—Houston [14th
Dist.] 2005, pet. filed).
          The trial court did not err in
granting the motions to dismiss of McConnell and Southwest Surgery Center.  Tucker’s issues are overruled.  The trial court’s judgment is affirmed.
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Affirmed
Opinion
delivered and filed April 26, 2006
[CV06]


60;                                           PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed July 19, 1995
Do not publish